United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Little Rock, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1568
Issued: November 12, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 7, 2014 appellant, through her attorney, filed a timely appeal from a June 19,
2014 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
request for reconsideration. As the last merit decision was issued in this case on May 31, 2013,
more than 180 days prior to the filing of this appeal, pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board does not have
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly denied appellant’s May 29, 2014 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s attorney contends that the decision was contrary to law and fact.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 7, 2013 appellant, then a 53-year-old city carrier, submitted two traumatic
injury claims pertaining to the same alleged injury of December 6, 2010.2 In the first claim, she
stated that on the morning of December 6, 2010 she sustained abrasions and scratches on her
knees when she fell after turning to enter a yard on Mann Street. The employing establishment
contended that the alleged injury did not occur in the performance of duty because appellant did
not report the injury until months after the incident occurred. In the second claim form, appellant
explained that on December 6, 2010 she sustained injuries to her hands and knees when she
tripped on a water hose in a yard on Moore Street and fell down. She documented what
happened and informed Postmaster Paul Frazier, but she was never told to file a claim or
otherwise report the alleged injury.
In a March 14, 2013 letter, the employing establishment controverted appellant’s claim
contending it lacked reliable, probative or substantial value that an injury occurred in the
performance of duty. It stated that she did not provide any documentation to substantiate that the
accidents or injuries ever occurred. The employing establishment noted that it received three
different traumatic injury claims from appellant describing different injuries of June 22, 2009
and December 6, 2010.
In a statement, Mr. Frazier, appellant’s postmaster, advised that on November 5, 2010
appellant only had 11 minutes on her route when she clocked out, stating she had foot problems.
In an October 25, 2010 hospital discharge instruction, Dr. Robert Breving, a Boardcertified surgeon, reported that appellant was diagnosed and treated in emergency medical care.
The instructions included fact sheets on plantar fasciitis and celecoxib, an anti-inflammatory
medication.
By letter dated April 23, 2013, OWCP advised appellant that the evidence submitted was
insufficient to establish her claim. It requested additional evidence to establish that the
December 6, 2010 incident occurred at the time, place and in the manner alleged and that she
sustained a diagnosed condition as a result of the alleged incident. Appellant did not respond.
In a decision dated May 31, 2013, OWCP denied appellant’s claim. It found that the
factual evidence was insufficient to establish that the December 6, 2010 slip and falls occurred at
the time, place or in the manner alleged.
In a letter received by OWCP on May 29, 2014, appellant’s counsel requested
reconsideration.
In a May 22, 2013 report, Dr. Joseph M. LaCava, a podiatrist, related appellant’s
complaints of painful bilateral heel pain. He noted that she worked as a postal carrier.
Dr. LaCava reviewed appellant’s history and conducted an examination. He reported that plantar
fascia of both feet exhibited mild, moderate pain to palpation. Dr. LaCava also observed
2

Appellant had also filed a previous traumatic injury claim for a June 22, 2009 employment incident (File No.
xxxxxx289).

2

excessive pronation of both feet and deformity of the ankle dorsiflexion. He diagnosed bilateral
plantar fasciitis, heel pain syndrome and calcaneal exostosis.
In a May 22, 2014 report, Dr. Michael Shane Higginbotham, a Board-certified family
practitioner, stated that appellant was a patient at his clinic. He reported that she suffered from
neuropathy and plantar fasciitis, which could be made worse by excessive walking or standing
on her feet.
By decision dated June 19, 2014, OWCP denied appellant’s request for reconsideration
finding that the evidence submitted was insufficient to warrant further merit review under
5 U.S.C. § 8128(a). It determined that the evidence submitted was irrelevant and immaterial to
the issue in the case.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation.3 OWCP regulations provide that OWCP may
review an award for or against compensation at any time on its own motion or upon application.
The employee shall exercise his or her right through a request to the district office.4
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted
a specific point of law; (2) advances a relevant legal argument not previously considered by
OWCP; or (3) constitutes relevant and pertinent new evidence not previously considered by
OWCP.5
A request for reconsideration must also be submitted within one year of the date of
OWCP decision for which review is sought.6 A timely request for reconsideration may be
granted if OWCP determines that the employee has presented evidence or provided an argument
that meets at least one of the requirements for reconsideration. If OWCP chooses to grant
reconsideration, it reopens and reviews the case on its merits.7 If the request is timely but fails to
meet at least one of the requirements for reconsideration, OWCP will deny the request for
reconsideration without reopening the case for review on the merits.8

3

5 U.S.C. § 8128(a); see also D.L., Docket No. 09-1549 (issued February 23, 2010); W.C., 59 ECAB 372 (2008).

4

20 C.F.R. § 10.605; see also R.B., Docket No. 09-1241 (issued January 4, 2010); A.L., Docket No. 08-1730
(issued March 16, 2009).
5

Id. at § 10.606(b); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569 (issued
December 9, 2008).
6

Id. at § 10.607(a).

7

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

8

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

3

ANALYSIS
Following the May 31, 2013 decision denying her claim, appellant submitted a request
for reconsideration that was received by OWCP on May 29, 2014. The denial decision
determined that she submitted insufficient factual evidence to establish that the December 6,
2010 incidents occurred at the time, place or in the manner alleged. OWCP noted that appellant
failed to explain why she waited over two years to file a claim and why she did not seek
immediate medical attention after the alleged falls at work.
With her reconsideration request, appellant submitted medical reports from Drs. LaCava
and Higginbotham regarding treatment for her bilateral heel pain, plantar fasciitis and
neuropathy. These reports, however, are not new or relevant evidence to the underlying factual
issue regarding whether the December 6, 2010 employment incidents occurred as appellant
alleged. The Board notes that the submission of evidence that does not address the particular
issue involved does not constitute a basis for reopening a case.9 Accordingly, these medical
reports are insufficient to warrant further merit review under 5 U.S.C. § 8128(a).
On appeal appellant’s counsel contends generally that OWCP decision was contrary to
law and fact. The Board notes that appellant has not provided any evidence to establish that
OWCP improperly denied further merit review of this case. Appellant did not meet any
requirements of 20 C.F.R. § 10.606(b)(2). She did not submit any evidence with her request for
reconsideration to establish that OWCP erroneously applied or interpreted a specific point of law
or advance a relevant legal argument not previously considered by OWCP. Pursuant to 20
C.F.R. § 10.608(b), OWCP properly declined to reopen the case for review of the merits.
The Board finds that appellant failed to submit relevant and pertinent new evidence, a
relevant legal argument not previously considered by OWCP or evidence or argument which
shows that OWCP erroneously applied or interpreted a specific point of law. Therefore, OWCP
properly refused to reopen her case for further consideration of the merits of her claim under
5 U.S.C. § 8128.
CONCLUSION
The Board finds that OWCP properly denied appellant’s May 29, 2014 request for
reconsideration pursuant to 5 U.S.C. § 8128(a).

9

Alan G. Williams, 52 ECAB 180 (2000); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

4

ORDER
IT IS HEREBY ORDERED THAT the June 19, 2014 nonmerit decision of the Office
of Workers’ Compensation Programs is affirmed.
Issued: November 12, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

